DETAILED ACTION
This Office Action is in response to the Request for Continued Examination (RCE) filed on 23 March 2021.
Claims 1, 4-6, 9-11, 14-16 and 19-26 are presented for examination.
Claims 1, 6, 11, 16, 21 and 24 are amended.
Claims 2-3, 7-8, 12-13 and 17-18 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 March 2021 has been entered.

Response to Arguments
Applicant's arguments filed 23 March 2021 have been fully considered but they are not persuasive. The reasons are set forth below.

Regarding claims 1, 6, 11, 16, 21 and 24, the Applicant argues:
(1)	Applicant respectfully submits that cited references fail to teach or suggest the features: a) “determining, by the user equipment, (i) a last orthogonal frequency-division multiplexing (OFDM) symbol of a first slot included in the first subframe does not include a primary synchronization signal, and (ii) a second to last OFDM symbol of the first slot included in the first subframe does not include a secondary synchronization signal, when the first subframe is a first subframe in a radio frame or a sixth subframe in the radio frame, a downlink data transmission configuration of the first cell comprising a normal cyclic prefix, and the downlink data transmission length of the first subframe is less than 12 OFDM symbols” of claim 1 [Remarks, pages 8-9].

(2)	Huawei NPL does not disclose determining a second to last OFDM symbol of a first slot included in the first subframe does not include a secondary synchronization signal. Huawei NPL does not disclose determining that a last OFDM symbol of a first slot included in the first subframe does not include a primary synchronization signal and a second to last OFDM symbol of a first slot included in the first subframe does not include a secondary synchronization signal [Remarks, page 9].

(3)	Lee does not disclose determining that a last orthogonal frequency-division multiplexing (OFDM) symbol of a first slot included in the first subframe does not include a primary synchronization signal. Lee does not disclose determining a second to last OFDM symbol of the first slot included in the first subframe does not include a secondary synchronization signal. Lee does not disclose determining that a and a second to last OFDM symbol of a first slot included in the first subframe does not include a secondary synchronization signal [Remarks, page 10].

The Examiner respectfully disagrees with this argument.

As per the first and second argument,
As indicated below, Huawei NPL discloses determining, by the user equipment (see page 4, Section 4 LBT Scheme for DRS, line 14; by the user equipment/UEs), (i) a last orthogonal frequency-division multiplexing (OFDM) symbol of a first slot included in the first subframe does not include a primary synchronization signal (see page 4, Section 4 LBT Scheme for DRS, lines 19-20; a last/(symbol #6) orthogonal frequency-division multiplexing (OFDM)/PDSCH symbol/symbols of a first slot/(symbols #0 to #6 make up the first slot) included in the first subframe does not include a primary synchronization signal/not allow one candidate PDSCH symbol Note: the first slot is symbols #0-6 and lines 19-20 of Huawei NPL discloses no symbols are allowed in symbols #0-7), and (ii) a second to last OFDM symbol of the first slot included in the first subframe does not include a secondary synchronization signal (see page 4, Section 4 LBT Scheme for DRS, lines 19-20; and (ii) a second to last OFDM/(symbol #5) symbol/symbols of the first slot/(symbols #0 to #6 make up the first slot) included in the first subframe does not include a secondary synchronization signal/not allow one candidate PDSCH symbol Note: the first slot is symbols #0-6 and lines 19-20 of Huawei 
In other words, Section 4 LBT Scheme for DRS, lines 19-20 of Huawei NPL discloses an alternative of leaving out the PSS/SSS in the subframe so the UE cannot detect the existence of the PSS/SSS as DRS.  Symbol #6/(the last symbol) and symbol #5/(second to last symbol) of the PDSCH symbols of symbols #0 to #6 make up the first slot does not allow one candidate PDSCH symbol starting between symbol #0 to symbol #7.   Furthermore, paragrpah 69 of Applicant’s specification discloses “Further, the user terminal detects, in a third OFDM symbol in each subframe included in one burst data transmission, whether there is a primary synchronization signal (PSS). That is, if the user equipment detects a PSS in a third OFDM symbol in a target subframe, the user equipment may determine that the target subframe is the first subframe (or a partial subframe). Otherwise, the user equipment may determine that the target subframe is a complete subframe”.  Huawei NPL clearly discloses the first slot does not allow one candidate PDSCH symbol starting between symbol #0 to symbol #7.
Therefore, Huawei NPL discloses the broadly claimed limitation “determining, by the user equipment, (i) a last orthogonal frequency-division multiplexing (OFDM) symbol of a first slot included in the first subframe does not include a primary synchronization signal, and (ii) a second to last OFDM symbol of the first slot included in the first subframe does not include a secondary synchronization signal”.
As per the third argument,
Regarding Applicant’s arguments, “Lee does not disclose determining that a last orthogonal frequency-division multiplexing (OFDM) symbol of a first slot included in the first subframe does not include a primary synchronization signal. Lee does not disclose determining a second to last OFDM symbol of the first slot included in the first subframe does not include a secondary synchronization signal. Lee does not disclose determining that a last OFDM symbol of a first slot included in the first subframe does not include a primary synchronization signal and a second to last OFDM symbol of a first slot included in the first subframe does not include a secondary synchronization signal”.  Lee is used to cure the deficiencies of Huawei NPL regarding the limitation “a downlink data transmission configuration of the first cell comprising a normal cyclic prefix”.

Regarding the dependent claims:
For the dependent claims, MediaTek NPL discloses a DRS multiplexed with PDSCH. The DRS can be transmitted in any complete subframe in a TXOP. To reduce UE complexity, it is preferred that the DRS is transmitted in the first candidate position within a DMTC. The DRS is not transmitted in a fractional subframe within a TXOP.
MediaTek NPL discloses that in order to reduce UE complexity, it is preferred that DRS is transmitted in the first candidate position within a DMTC, which means that DRS is not transmitted in a fractional subframe within a TXOP. Hence, MediaTek NPL does not disclose determining that a last orthogonal frequency-division multiplexing (OFDM) symbol of a first slot included in the first subframe does not include a primary synchronization signal. MediaTek NPL does not disclose determining a second to last [Remarks, page 10].
In response to Applicant’s argument, the Examiner respectfully disagrees with the argument above since the combination of Huawei NPL and Lee discloses the broadly claimed limitations of claims 1, 6, 11, 16, 21 and 24 as set forth in the above response.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 6, 11, 16, 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (“DRS Design and Performance Evaluation for LAA”), hereinafter Huawei NPL, in view of Lee et al (US 2015/0016371 A1), hereinafter Lee.

Regarding Claim 1, Huawei NPL discloses a data receiving method, comprising:
detecting (see page 4, Section 4 LBT Scheme for DRS, line 14; detecting/taking), by a user equipment (see page 4, Section 4 LBT Scheme for DRS, line 14; by a user equipment/UE), control information of a first cell (see page 4, Section 4 LBT Scheme for DRS, lines 14-15 and 19-20; control information/(partial subframe which is less than 12 OFDM symbols) of a first/neighboring cell/cell), the control information indicating a downlink data transmission length of a first subframe (see page 4, Section 4 LBT Scheme for DRS, lines 14-15 and 19-20; wherein the control information indicating a downlink data transmission length of a first subframe/partial subframe which is less than 12 OFDM symbols); and 
 determining, by the user equipment (see page 4, Section 4 LBT Scheme for DRS, line 14; by the user equipment/UEs),
 (i) a last orthogonal frequency-division multiplexing (OFDM) symbol of a first slot included in the first subframe does not include a primary synchronization signal (see 
(ii) a second to last OFDM symbol of the first slot included in the first subframe does not include a secondary synchronization signal (see page 4, Section 4 LBT Scheme for DRS, lines 19-20; and (ii) a second to last OFDM/(symbol #5) symbol/symbols of the first slot/(symbols #0 to #6 make up the first slot) included in the first subframe does not include a secondary synchronization signal/not allow one candidate PDSCH symbol Note: the first slot is symbols #0-6 and lines 19-20 of Huawei NPL discloses no symbols are allowed in symbols #0-7), 
when the first subframe is a first subframe in a radio frame or a sixth subframe in the radio frame (see page 4, Section LBT Scheme for DRS, line 11; when the first subframe/(subframe 0) is a first subframe in a radio frame or a sixth subframe/(subframe 5) in the radio frame), and the downlink data transmission length of the first subframe is less than 12 OFDM symbols (see page 4, Section LBT Scheme for DRS, line 19; and the downlink data transmission length of the first subframe is less than/partial 12 OFDM symbols/partial-subframe is less than 12 OFDM symbols).
Although Huawei NPL discloses a data receiving method as set forth above,
Huawei NPL does not explicitly disclose “a downlink data transmission configuration of the first cell comprising a normal cyclic prefix”.

detecting (see page 1, paragraph 9, lines 9-10; detecting/detecting), by a user equipment (see page 1, paragraph 9, line 3; by a user/user equipment/equipment), control information of a first cell (see page 1, paragraph 9, lines 9-10; control/control information/information of a first/neighboring cell/cell), 
a downlink data transmission configuration of the first cell is a normal cyclic prefix (see page 3, paragraph 49, lines 5-6 and paragraph 50; a downlink data transmission configuration of the first cell/subframe is a normal/normal cyclic/cyclic prefix/prefix). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “a downlink data transmission configuration of the first cell is a normal cyclic prefix” as taught by Lee in the system of Huawei NPL to provide a method for a UE to efficiently receive a downlink signal in a wireless communication system (see page 1, paragraph 7, lines 1-3 and page 2 paragraph 17, lines 1-2 of Lee).
Regarding Claim 6, Huawei NPL discloses a data sending method, comprising: 
sending (see page 4, Section 4 LBT Scheme for DRS lines 11-13; sending/transmission), by an access network device, control information of a first cell (see page 4, Section 4 LBT Scheme for DRS, lines 14-15 and 19-20; control information/(partial subframe which is less than 12 OFDM symbols) of a first/neighboring cell/cell), the control information indicating a downlink data transmission length of a first subframe (see page 4, Section 4 LBT Scheme for DRS, lines 14-15 and 19-20; the control information indicating a downlink data transmission length of a first subframe/partial subframe which is less than 12 OFDM symbols); and  

Although Huawei NPL discloses a data sending method as set forth above,

However, Lee discloses a data sending method, comprising:
detecting (see page 1, paragraph 9, lines 9-10; detecting/detecting), by a user equipment (see page 1, paragraph 9, line 3; by a user/user equipment/equipment), control information of a first cell (see page 1, paragraph 9, lines 9-10; control/control information/information of a first/neighboring cell/cell), 
a downlink data transmission configuration of the first cell is a normal cyclic prefix (see page 3, paragraph 49, lines 5-6 and paragraph 50; wherein a downlink data transmission configuration of the first cell/subframe is a normal/normal cyclic/cyclic prefix/prefix). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “a downlink data transmission configuration of the first cell is a normal cyclic prefix” as taught by Lee in the system of Huawei NPL to provide a method for a UE to efficiently receive a downlink signal in a wireless communication system (see page 1, paragraph 7, lines 1-3 and page 2 paragraph 17, lines 1-2 of Lee).
Regarding Claim 11, Huawei NPL discloses a communication apparatus (see page 1, paragraph 9, line 3; a communication apparatus/user equipment/equipment), comprising: 
at least one processor (see page 1, paragraph 9, line 3; at least one processor/user contains at least one processor); and 

detect control information of a first cell (see page 4, Section 4 LBT Scheme for DRS, lines 14-15 and 19-20; detect/taking control information/(partial subframe which is less than 12 OFDM symbols) of a first/neighboring cell/cell), the control information indicating a downlink data transmission length of a first subframe (see page 4, Section 4 LBT Scheme for DRS, lines 14-15 and 19-20; the control information indicating a downlink data transmission length of a first subframe/partial subframe which is less than 12 OFDM symbols); and 
determine (i) a last orthogonal frequency-division multiplexing (OFDM) symbol of a first slot included in the first subframe does not include a primary synchronization signal (see page 4, Section 4 LBT Scheme for DRS, lines 19-20; a last/(symbol #6) orthogonal frequency-division multiplexing (OFDM)/PDSCH symbol/symbols of a first slot/(symbols #0 to #6 make up the first slot) included in the first subframe does not include a primary synchronization signal/not allow one candidate PDSCH symbol Note: the first slot is symbols #0-6 and lines 19-20 of Huawei NPL discloses not symbols are allowed in symbols #0-7), (ii) a second to last OFDM symbol of the first slot included in 
Although Huawei NPL discloses a communication apparatus as set forth above,
Huawei NPL does not explicitly disclose “a downlink data transmission configuration of the first cell is a normal cyclic prefix”.
However, Lee discloses a communication apparatus comprising:
detect control information of a first cell (see page 1, paragraph 9, lines 9-10; detect/detecting control/control information/information of a first/neighboring cell/cell), 
a downlink data transmission configuration of the first cell is a normal cyclic prefix (see page 3, paragraph 49, lines 5-6 and paragraph 50; wherein a downlink data transmission configuration of the first cell/subframe is a normal/normal cyclic/cyclic prefix/prefix). 

Regarding Claim 16, Huawei NPL discloses a communication apparatus (see Section 2 DRS structure design, SubSection 2.1 One shot DRS detection, line 2; a communication apparatus/UE), comprising: 
at least one processor (see Section 2 DRS structure design, SubSection 2.1 One shot DRS detection, line 2; at least one processor/UE); and 
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor (see Section 2 DRS structure design, SubSection 2.1 One shot DRS detection, line 2; a non-transitory computer-readable storage medium/(UE contains a memory) coupled to the at least one processor/(UE contains a processor) and storing programming instructions/(UE contains instructions) for execution by the at least one processor/UE contains at least one processor), the programming instructions instruct the at least one processor to:
 send control information of a first cell (see page 4, Section 4 LBT Scheme for DRS, lines 14-15 and 19-20; send/transmission control information/(partial subframe which is less than 12 OFDM symbols) of a first/neighboring cell/cell), the control information indicating a downlink data transmission length of a first subframe (see page 
determine (i) a last orthogonal frequency-division multiplexing (OFDM) symbol of a first slot included in the first subframe does not include a primary synchronization signal (see page 4, Section 4 LBT Scheme for DRS, lines 19-20; a last/(symbol #6) orthogonal frequency-division multiplexing (OFDM)/PDSCH symbol/symbols of a first slot/(symbols #0 to #6 make up the first slot) included in the first subframe does not include a primary synchronization signal/not allow one candidate PDSCH symbol Note: the first slot is symbols #0-6 and lines 19-20 of Huawei NPL discloses not symbols are allowed in symbols #0-7), and (ii) a second to last OFDM symbol of the first slot included in the first subframe does not include a secondary synchronization signal (see page 4, Section 4 LBT Scheme for DRS, lines 19-20; and (ii) a second to last OFDM/(symbol #5) symbol/symbols of the first slot/(symbols #0 to #6 make up the first slot) included in the first subframe does not include a secondary synchronization signal/not allow one candidate PDSCH symbol Note: the first slot is symbols #0-6 and lines 19-20 of Huawei NPL discloses no symbols are allowed in symbols #0-7), when the first subframe is a first subframe in a radio frame or a sixth subframe in the radio frame (see page 4, Section LBT Scheme for DRS, line 11; when the first subframe/(subframe 0) is a first subframe in a radio frame or a sixth subframe/(subframe 5) in the radio frame), and the downlink data transmission length of the first subframe is less than 12 OFDM symbols (see page 4, Section LBT Scheme for 
Although Huawei NPL discloses a communication apparatus as set forth above,
Huawei NPL does not explicitly disclose “a downlink data transmission configuration of the first cell comprising a normal cyclic prefix”.
However, Lee discloses a communication apparatus (see Figure 13 and page 10, paragraph 145, line 2; a communication apparatus/UE 120) comprising:
at least one processor (see Figure 13 and page 10, paragraph 145, line 2; at least one processor/processor 122); and
a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor (see Figure 13 and page 10, paragraph 145, lines 10-15 and page 11,pargraph 148, lines 3-4; a non-transitory computer-readable storage medium/(memory 124) coupled/connected to the at least one processor/(processor 122) and storing/stores programming instructions/(software code) for execution/executed by the at least one processor/processor 122), the programming instructions instruct the at least one processor to:
detecting (see page 1, paragraph 9, lines 9-10; detecting/detecting), by a user equipment (see page 1, paragraph 9, line 3; by a user/user equipment/equipment), control information of a first cell (see page 1, paragraph 9, lines 9-10; control/control information/information of a first/neighboring cell/cell), 
a downlink data transmission configuration of the first cell comprising a normal cyclic prefix (see page 3, paragraph 49, lines 5-6 and paragraph 50; wherein a downlink 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “a downlink data transmission configuration of the first cell comprising a normal cyclic prefix” as taught by Lee in the system of Huawei NPL to provide a method for a UE to efficiently receive a downlink signal in a wireless communication system (see page 1, paragraph 7, lines 1-3 and page 2 paragraph 17, lines 1-2 of Lee).
Regarding Claim 21, Huawei NPL discloses a non-transitory computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to: 
detect control information of a first cell (see page 4, Section 4 LBT Scheme for DRS, lines 14-15 and 19-20; detect/taking control information/(partial subframe which is less than 12 OFDM symbols) of a first/neighboring cell/cell), the control information indicating a downlink data transmission length of a first subframe (see page 4, Section 4 LBT Scheme for DRS, lines 14-15 and 19-20; the control information indicating a downlink data transmission length of a first subframe/partial subframe which is less than 12 OFDM symbols); and 
determine (i) a last orthogonal frequency-division multiplexing (OFDM) symbol of a first slot included in the first subframe does not include a primary synchronization signal (see page 4, Section 4 LBT Scheme for DRS, lines 19-20; a last/(symbol #6) orthogonal frequency-division multiplexing (OFDM)/PDSCH symbol/symbols of a first slot/(symbols #0 to #6 make up the first slot) included in the first subframe does not 
Although Huawei NPL discloses a non-transitory computer-readable storage medium as set forth above,
Huawei NPL does not explicitly disclose “wherein a downlink data transmission configuration of the first cell comprising a normal cyclic prefix”.
However, Lee discloses a non-transitory computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to: 

a downlink data transmission configuration of the first cell is a normal cyclic prefix (see page 3, paragraph 49, lines 5-6 and paragraph 50; a downlink data transmission configuration of the first cell/subframe is a normal/normal cyclic/cyclic prefix/prefix). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “a downlink data transmission configuration of the first cell is a normal cyclic prefix” as taught by Lee in the system of Huawei NPL to provide a method for a UE to efficiently receive a downlink signal in a wireless communication system (see page 1, paragraph 7, lines 1-3 and page 2 paragraph 17, lines 1-2 of Lee).
Regarding Claim 24, Huawei NPL discloses a non-transitory computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to: 
send control information of a first cell (see page 4, Section 4 LBT Scheme for DRS, lines 14-15 and 19-20; send/transmission control information/(partial subframe which is less than 12 OFDM symbols) of a first/neighboring cell/cell), the control information indicating a downlink data transmission length of a first subframe (see page 4, Section 4 LBT Scheme for DRS, lines 14-15 and 19-20; the control information indicating a downlink data transmission length of a first subframe/partial subframe which is less than 12 OFDM symbols); and 
 determine (i) a last orthogonal frequency-division multiplexing (OFDM) symbol of a first slot included in the first subframe does not include a primary synchronization 
Although Huawei NPL discloses a non-transitory computer-readable storage medium as set forth above,
Huawei NPL does not explicitly disclose “a downlink data transmission configuration of the first cell comprising a normal cyclic prefix”.

detecting (see page 1, paragraph 9, lines 9-10; detecting/detecting), by a user equipment (see page 1, paragraph 9, line 3; by a user/user equipment/equipment), control information of a first cell (see page 1, paragraph 9, lines 9-10; control/control information/information of a first/neighboring cell/cell), 
a downlink data transmission configuration of the first cell is a normal cyclic prefix (see page 3, paragraph 49, lines 5-6 and paragraph 50; a downlink data transmission configuration of the first cell/subframe is a normal/normal cyclic/cyclic prefix/prefix). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “a downlink data transmission configuration of the first cell is a normal cyclic prefix” as taught by Lee in the system of Huawei NPL to provide a method for a UE to efficiently receive a downlink signal in a wireless communication system (see page 1, paragraph 7, lines 1-3 and page 2 paragraph 17, lines 1-2 of Lee).

Claims 4-5, 9-10, 14-15, 19-20, 22-23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei NPL, in view Lee, and further in view of MediaTek (“Enhanced DRS Design for LAA”),  hereinafter MediaTek NPL.
Regarding Claim 4, Although the combination of Huawei NPL and Lee discloses the method as set forth above,

However, MediaTek NPL discloses the method, wherein the downlink data transmission length of the first subframe is less than a first threshold (see page 1, Section 1 Introduction, line 5; Duration of the signal in DRS is less than 1 ms) and the first threshold is a value greater than or equal to 1 ms (see page 1, Section 1 Introduction, line 8; Duration of the signal in DRS is 1 ms or longer).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the downlink data transmission length of the first subframe is less than a first threshold and the first threshold is a value greater than or equal to 1 ms” as taught by MediaTek NPL in the combined system of Huawei NPL and Lee to provide one-shot cell detection and RRM measurements (see page 1, 1 Introduction, lines 3-4 of MediaTek NPL).
Regarding Claim 5, Although the combination of Huawei NPL and Lee discloses the method as set forth above,
The combination of Huawei NPL and Lee does not explicitly disclose “wherein a data transmission start position of the first subframe is on a subframe boundary and the first subframe is a last subframe in one burst data transmission”.
However, MediaTek NPL discloses the method, wherein a data transmission start position of the first subframe is on a subframe boundary and the first subframe is a last subframe in one burst data transmission (see Figure 8 and page 5, Section 2.3 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein a data transmission start position of the first subframe is on a subframe boundary and the first subframe is a last subframe in one burst data transmission” as taught by MediaTek NPL in the combined system of Huawei NPL and Lee to provide one-shot cell detection and RRM measurements (see page 1, 1 Introduction, lines 3-4 of MediaTek NPL).
Regarding Claim 9, Although the combination of Huawei NPL and Lee discloses the method as set forth above,
The combination of Huawei NPL and Lee does not explicitly disclose “wherein the downlink data transmission length of the first subframe is less than a first threshold and the first threshold is a value not less than 1 ms”.
However, MediaTek NPL discloses the method, wherein the downlink data transmission length of the first subframe is less than a first threshold (see page 1, Section 1 Introduction, line 5; Duration of the signal in DRS is less than 1 ms) and the first threshold is a value not less than 1 ms (see page 1, Section 1 Introduction, line 8; Duration of the signal in DRS is 1 ms or longer).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the downlink data transmission length of the first subframe is less than a first threshold and the first threshold is a value not less than 1 ms” as taught by MediaTek NPL in the combined 
Regarding Claim 10, Although the combination of Huawei NPL and Lee discloses the method as set forth above,
The combination of Huawei NPL and Lee does not explicitly disclose “wherein a data transmission start position of the first subframe is on a subframe boundary and the first subframe is a last subframe in a transmission burst”.
However, MediaTek NPL discloses the method, wherein a data transmission start position of the first subframe is on a subframe boundary and the first subframe is a last subframe in a transmission burst (see Figure 8 and page 5, Section 2.3 DRS Multiplexed With PDSCH, line 14 or last line at the bottom of page 5; DMTC starts from the fractional ending subframe).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein a data transmission start position of the first subframe is on a subframe boundary and the first subframe is a last subframe in a transmission burst” as taught by MediaTek NPL in the combined system of Huawei NPL and Lee to provide one-shot cell detection and RRM measurements (see page 1, 1 Introduction, lines 3-4 of MediaTek NPL).
Regarding Claim 14, Although the combination of Huawei NPL and Lee discloses the communication apparatus as set forth above,
The combination of Huawei NPL and Lee does not explicitly disclose “wherein the downlink data transmission length of the first subframe is less than a first threshold and the first threshold is a value greater than or equal to 1 ms”.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the downlink data transmission length of the first subframe is less than a first threshold and the first threshold is a value greater than or equal to 1 ms” as taught by MediaTek NPL in the combined system of Huawei NPL and Lee to provide one-shot cell detection and RRM measurements (see page 1, 1 Introduction, lines 3-4 of MediaTek NPL).
Regarding Claim 15, Although the combination of Huawei NPL and Lee discloses the communication apparatus as set forth above,
The combination of Huawei NPL and Lee does not explicitly disclose “wherein a data transmission start position of the first subframe is on a subframe boundary and the first subframe is a last subframe in a transmission burst”.
However, MediaTek NPL discloses the communication apparatus, wherein a data transmission start position of the first subframe is on a subframe boundary and the first subframe is a last subframe in a transmission burst (see Figure 8 and page 5, Section 2.3 DRS Multiplexed With PDSCH, line 14 or last line at the bottom of page 5; DMTC starts from the fractional ending subframe).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein a data 
Regarding Claim 19, Although the combination of Huawei NPL and Lee discloses the communication apparatus as set forth above,
The combination of Huawei NPL and Lee does not explicitly disclose “wherein the downlink data transmission length of the first subframe is less than a first threshold and the first threshold is a value greater than or equal to 1 ms”.
However, MediaTek NPL discloses the communication apparatus, wherein the downlink data transmission length of the first subframe is less than a first threshold (see page 1, Section 1 Introduction, line 5; Duration of the signal in DRS is less than 1 ms) and the first threshold is a value greater than or equal to 1 ms (see page 1, Section 1 Introduction, line 8; Duration of the signal in DRS is 1 ms or longer).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the downlink data transmission length of the first subframe is less than a first threshold and the first threshold is a value greater than or equal to 1 ms” as taught by MediaTek NPL in the combined system of Huawei NPL and Lee to provide one-shot cell detection and RRM measurements (see page 1, 1 Introduction, lines 3-4 of MediaTek NPL).
Regarding Claim 20, Although the combination of Huawei NPL and Lee discloses the communication apparatus as set forth above,

However, MediaTek NPL discloses the communication apparatus, wherein a data transmission start position of the first subframe is on a subframe boundary and the first subframe is a last subframe in a transmission burst (see Figure 8 and page 5, Section 2.3 DRS Multiplexed With PDSCH, line 14 or last line at the bottom of page 5; DMTC starts from the fractional ending subframe).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein a data transmission start position of the first subframe is on a subframe boundary and the first subframe is a last subframe in a transmission burst” as taught by MediaTek NPL in the combined system of Huawei NPL and Lee to provide one-shot cell detection and RRM measurements (see page 1, 1 Introduction, lines 3-4 of MediaTek NPL).
Regarding Claim 22, Although the combination of Huawei NPL and Lee discloses the non-transitory computer-readable storage medium as set forth above,
The combination of Huawei NPL does not explicitly disclose “wherein the downlink data transmission length of the first subframe is less than a first threshold and the first threshold is a value greater than or equal to 1 ms”.
However, MediaTek NPL discloses the non-transitory computer-readable storage medium, wherein the downlink data transmission length of the first subframe is less than a first threshold (see page 1, Section 1 Introduction, line 5; Duration of the signal in DRS is less than 1 ms) and the first threshold is a value greater than or equal to 1 ms 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the downlink data transmission length of the first subframe is less than a first threshold and the first threshold is a value greater than or equal to 1 ms” as taught by MediaTek NPL in the combined system of Huawei NPL and Lee to provide one-shot cell detection and RRM measurements (see page 1, 1 Introduction, lines 3-4 of MediaTek NPL).
Regarding Claim 23, Although the combination of Huawei NPL and Lee discloses the non-transitory computer-readable storage medium as set forth above,
The combination of Huawei NPL and Lee does not explicitly disclose “wherein a data transmission start position of the first subframe is on a subframe boundary and the first subframe is a last subframe in a transmission burst”.
However, MediaTek NPL discloses the non-transitory computer-readable storage medium, wherein a data transmission start position of the first subframe is on a subframe boundary and the first subframe is a last subframe in a transmission burst (see Figure 8 and page 5, Section 2.3 DRS Multiplexed With PDSCH, line 14 or last line at the bottom of page 5; DMTC starts from the fractional ending subframe).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein a data transmission start position of the first subframe is on a subframe boundary and the first subframe is a last subframe in a transmission burst” as taught by MediaTek NPL in the 
Regarding Claim 25, Although the combination of Huawei NPL and Lee discloses the non-transitory computer-readable storage medium as set forth above,
The combination of Huawei NPL and Lee does not explicitly disclose “wherein the downlink data transmission length of the first subframe is less than a first threshold and the first threshold is a value greater than or equal to 1 ms”.
However, MediaTek NPL discloses the non-transitory computer-readable storage medium, wherein the downlink data transmission length of the first subframe is less than a first threshold (see page 1, Section 1 Introduction, line 5; Duration of the signal in DRS is less than 1 ms) and the first threshold is a value greater than or equal to 1 ms (see page 1, Section 1 Introduction, line 8; Duration of the signal in DRS is 1 ms or longer).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the downlink data transmission length of the first subframe is less than a first threshold and the first threshold is a value greater than or equal to 1 ms” as taught by MediaTek NPL in the combined system of Huawei NPL and Lee to provide one-shot cell detection and RRM measurements (see page 1, 1 Introduction, lines 3-4 of MediaTek NPL).
Regarding Claim 26, Although the combination of Huawei NPL and Lee discloses the non-transitory computer-readable storage medium as set forth above,

However, MediaTek NPL discloses the non-transitory computer-readable storage medium, wherein a data transmission start position of the first subframe is on a subframe boundary and the first subframe is a last subframe in a transmission burst (see Figure 8 and page 5, Section 2.3 DRS Multiplexed With PDSCH, line 14 or last line at the bottom of page 5; DMTC starts from the fractional ending subframe).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein a data transmission start position of the first subframe is on a subframe boundary and the first subframe is a last subframe in a transmission burst” as taught by MediaTek NPL in the combined system of Huawei NPL and Lee to provide one-shot cell detection and RRM measurements (see page 1, 1 Introduction, lines 3-4 of MediaTek NPL).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
You et al (US 2015/0312784 A1) discloses Method for Performing Measumrent and Terminal.  Specifically, paragraph 274.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385.  The examiner can normally be reached on M-F 7:00am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469